Citation Nr: 1626057	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from August 1954 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied service connection for ischemic heart disease.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the RO's denial of service connection.  In May 2013, a Decision Review Officer (DRO) issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  On his VA Form 9, the Veteran requested a Board video-conference hearing.  

The Veteran was scheduled for a Board video-conference hearing to be held on June 27, 2016.  However, in correspondence received on June 9, 2016, the Veteran stated that he no longer desired to continue to appeal and requested that his scheduled video-conference be cancelled.  


FINDING OF FACT

In a June 2016 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2016, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to the claim for service connection for ischemic heart disease.  The Veteran's claim for service connection for ischemic heart disease is the only claim pending before the Board.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


